Case 2:20-cv-00109-SPC-MRM Document 14 Filed 04/21/20 Page 1 of 2 PageID 65



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

LUBENA LORENZO, individually and on
behalf of all others similarly situated,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-109-FtM-38MRM

DURHAM & DURHAM LLP,

                Defendant.
                                                 /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. On April 7,

2020, the Court granted Defendant Durham & Durham LLP’s motion to dismiss Plaintiff

Lubena Lorenzo’s Complaint. (Doc. 13). In doing so, it dismissed without prejudice the

Complaint and gave Plaintiff until April 20, 2020, to file an amended complaint. The Court

warned Plaintiff that not doing so would result in the case being closed. (Id. at 6). To

date, Plaintiff has not filed an amended complaint. The Court’s Opinion and Order (Id.)

thus becomes a final judgment and the case will be closed. See Auto. Alignment & Body

Servs., Inc. v. State Farm, 953 F.3d 707, 720 (11th Cir. 2020).

        Accordingly, it is now

        ORDERED:

        (1) The above-captioned case is dismissed without prejudice. (Doc. 13).

        (2) The Clerk is DIRECTED to enter judgment and close the file.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00109-SPC-MRM Document 14 Filed 04/21/20 Page 2 of 2 PageID 66



      DONE and ORDERED in Fort Myers, Florida this 21st day of April 2020.




Copies: All Parties of Record




                                        2
